USCA11 Case: 20-13355    Date Filed: 07/14/2021   Page: 1 of 7



                                                          [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13355
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:14-cr-00106-SCJ-LTW-3




UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

ALLEN PARHAM,

                                                     Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (July 14, 2021)



Before GRANT, LUCK, and EDMONDSON, Circuit Judges.
              USCA11 Case: 20-13355          Date Filed: 07/14/2021       Page: 2 of 7




PER CURIAM:



         Allen Parham, a federal prisoner proceeding pro se,1 appeals the district

court’s denial of his motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A). No reversible error has been shown; we affirm.2

         Parham pleaded guilty to conspiracy to commit bank fraud, in violation of

18 U.S.C. § 1349. In 2015, Parham was sentenced to 78 months’ imprisonment. 3

         In June 2020, Parham moved pro se for compassionate release under section

3582(c)(1)(A), as amended by section 603(b) of the First Step Act. 4 Parham

asserted that the COVID-19 pandemic and his underlying medical conditions




1
  We read liberally briefs filed by pro se litigants. See Timson v. Sampson, 518 F.3d 870, 874
(11th Cir. 2008).

2
  The government has moved for summary affirmance and for a stay of the briefing schedule.
We DENY the government’s motion, but GRANT the government’s request to treat that motion
as its responsive brief. We DENY Parham’s pro se motion to “grant the appeal and remand the
matter.”

3
  Parham was later charged with failing to surrender for service of his sentence, in violation of
18 U.S.C. § 3146(a)(2). Parham pleaded guilty and was sentenced to an additional consecutive
sentence of 21 months’ imprisonment.

4
    First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
                                                  2
          USCA11 Case: 20-13355       Date Filed: 07/14/2021    Page: 3 of 7



(hypertension and heart disease) constituted extraordinary and compelling reasons

warranting his early release.

      The district court denied Parham’s motion. The district court accepted that

Parham’s underlying medical conditions put him at increased risk of serious illness

if he were to contract COVID-19 and, thus, constituted “extraordinary and

compelling reasons” that might justify a reduced sentence.

      Nevertheless, the district court concluded that compassionate release was

inappropriate in the light of the 18 U.S.C. § 3553(a) factors. The district court

explained that -- although Parham presented some evidence of post-sentencing

rehabilitation -- no sentencing reduction was justified given (1) the nature,

circumstances, and seriousness of Parham’s crimes, (2) Parham’s “extensive

history of crime, probation violations, and disrespect for the law,” and (3) the need

for deterrence. The district court also found Parham posed a danger to the public

under 18 U.S.C. 3142(g) and, thus, a sentence reduction would be inconsistent with

the policy statement in U.S.S.G. § 1B1.13.

      We review for abuse of discretion the district court’s decision about whether

to grant or to deny a defendant compassionate release. See United States v. Harris,

989 F.3d 908, 911 (11th Cir. 2021). “A district court abuses its discretion if it

applies an incorrect legal standard, follows improper procedures in making the

                                          3
          USCA11 Case: 20-13355       Date Filed: 07/14/2021   Page: 4 of 7



determination, or makes findings of fact that are clearly erroneous.” United States

v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015).

      A district court has no inherent authority to modify a defendant’s sentence

and may do so “only when authorized by a statute or rule.” United States v.

Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015). As amended by the First Step

Act, section 3582(c)(1)(A)(i) authorizes a district court to modify a term of

imprisonment under these circumstances:

      [T]he court . . . may reduce the term of imprisonment . . . after
      considering the factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that . . . extraordinary and compelling
      reasons warrant such a reduction . . . and that such a reduction is
      consistent with applicable policy statements issued by the Sentencing
      Commission.
18 U.S.C. § 3582(c)(1)(A)(i).

      Under section 3553(a), a sentence must be sufficient (but not greater than

necessary) to reflect the seriousness of the offense, promote respect for the law,

provide just punishment, deter criminal conduct, and to protect the public from

future crimes. See 18 U.S.C. § 3553(a)(2). A sentencing court should also

consider the nature and circumstances of the offense, the history and characteristics

of the defendant, the kinds of available sentences, the guidelines range, the policy

statements of the Sentencing Commission, and the need to avoid unwarranted

sentencing disparities. Id. § 3553(a)(1), (3)-(7).

                                           4
          USCA11 Case: 20-13355       Date Filed: 07/14/2021   Page: 5 of 7



      The policy statements applicable to section 3582(c)(1)(A) provide that -- in

addition to determining whether extraordinary and compelling reasons exist that

might warrant a sentence reduction -- the district court must determine that “the

defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” See U.S.S.G. § 1B1.13(2); id., comment. (n.1).

In determining the potential danger posed by a defendant, the court considers these

factors: (1) the nature and circumstances of the offense; (2) the weight of the

evidence against the defendant; (3) the defendant’s history and characteristics,

including his past conduct, criminal history, and history of drug or alcohol abuse;

and (4) the nature and seriousness of the danger that would be posed by the

defendant’s release. See 18 U.S.C. § 3142(g).

      In ruling on Parham’s motion for compassionate release, the district court set

out the correct legal standard. Contrary to Parham’s assertion, the district court

recognized properly its authority to reduce Parham’s sentence under section

3582(c)(1)(A) and considered the pertinent factors.

      The record supports the district court’s determination that the section

3553(a) factors weighed against Parham’s early release. Parham’s bank-fraud-

conspiracy conviction constituted a serious offense involving more than 10 victims

and a loss amount greater than $550,000. The district court noted Parham’s

                                          5
              USCA11 Case: 20-13355           Date Filed: 07/14/2021       Page: 6 of 7



extensive criminal record: 5 a record that included offenses committed while

Parham was on probation or supervised release and included Parham’s conviction

for failure to surrender to serve his sentence in this case. In the light of the

seriousness of Parham’s offense-of-conviction and Parham’s history and

characteristics, the district court determined reasonably that a reduced sentence

would be inadequate to promote respect for the law, to deter criminal conduct, and

to provide just punishment.

          On appeal, Parham contends the district court placed undue weight on his

criminal history and failed to consider adequately his post-sentencing

rehabilitation. That the district court afforded more weight to Parham’s history and

characteristics than the court did to other mitigating factors is no abuse of

discretion. The weight given to a particular sentencing factor “is a matter

committed to the sound discretion of the district court, and we will not substitute

our judgment in weighing the relevant factors.” See United States v. Amedeo, 487

F.3d 823, 832 (11th Cir. 2007) (quotations and alteration omitted).

          We cannot conclude that the district court’s finding that Parham would pose

a danger to the public if released was clearly erroneous. The record demonstrates

that Parham has an extensive criminal history, including a conviction for family


5
    At sentencing, the district court assigned Parham a criminal history category of VI.
                                                    6
          USCA11 Case: 20-13355      Date Filed: 07/14/2021   Page: 7 of 7



violence, two convictions for possession of controlled substances, and a conviction

for possession with intent to distribute over one kilogram of cocaine. See 18

U.S.C. § 3142(g)(A) (listing a defendant’s criminal history, history of drug abuse,

and past conduct as pertinent to a finding of dangerousness); see also United States

v. King, 849 F.2d 485, 847 n.2 (11th Cir. 1988) (noting Congress’s intent that the

term “safety of any other person and the community” as used in section 3142 be

construed broadly to encompass the “danger that a defendant might engage in

criminal activity to the detriment of the community” and not “merely danger of

harm involving physical violence.”). That Parham committed the underlying fraud

offense while on supervised release from his controlled-substance offense also

supports a finding of dangerousness. See 18 U.S.C. § 3142(g)(3)(B) (among the

factors to consider in determining dangerousness is whether the defendant was on

probation or parole when he committed the current offense).

      On this record, the district court abused no discretion in denying Parham’s

motion for compassionate release.

      AFFIRMED.




                                         7